Title: From Thomas Jefferson to James Madison, 1 November 1824
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Monticello
Nov. 1. 24.
I recieved yesterday from La Fayette a letter confirming his movements as stated in the Enquirer of Friday last. he says he will be here on Thursday next, and expresses his hope to meet you here. I presume you also have heard from him, but hope, at any rate, this will reach you in time to be with us on Wednesday. if mrs Madison will accompany you it will be the more welcome to us all. there is a scarcity of carriages here. yours will be a convenience if you can come in it. I know nothing certain of his subsequent movements, but the understanding is that he goes hence to Montpellier and thence to Fredrbg.—nothing more from Gilmer.yours affectlyTh: Jefferson